Mast v Leichtman (2021 NY Slip Op 05223)





Mast v Leichtman


2021 NY Slip Op 05223


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


761.1 CA 20-01198

[*1]JAYME A. MAST, PLAINTIFF-RESPONDENT,
vMICHELLE D. LEICHTMAN, AS EXECUTOR OF THE ESTATE OF GERARD A. DESIMONE, DECEASED, DEFENDANT-APPELLANT. 


THOMAS P. DURKIN, BUFFALO, FOR DEFENDANT-APPELLANT. 
NICHOLAS J. SHEMIK, WILLIAMSVILLE, FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered August 10, 2020. The order denied the motion of defendant to preclude certain trial testimony. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 28, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court